Title: To James Madison from Henry A. S. Dearborn, 28 March 1814
From: Dearborn, Henry A. S.
To: Madison, James


        
          Respected Sir,
          Custom House Boston March 28. 1814.
        
        Permit me to transmit a pamplet which has recently been published by the friends of the Government for distribution previous to April elections. It was written by a young gentleman, (Mr Everett,) who went out as one of the family of the Hon. J. Q. Adams to Rusia but who is now in the practice of law in this town. He has heretofore been deemed a federalist of the Boston Stamp, but like Dexter & others one not ripe for treason. With the highest respect Your obt. Servt.
        
          H.A.S. Dearborn
        
      